Citation Nr: 1646564	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for cervical strain with disc space narrowing including neck condition (cervical spine disability).  

2.  Whether the reduction of the disability rating for left upper extremity radiculopathy associated with the cervical spine disability from 20 percent to 0 percent, effective from January 1, 2010, was proper.  

3.  Entitlement to an effective date earlier than February 15, 2011 for the grant of service connection for tinnitus.  

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for Meniere's syndrome (claimed as vertigo and dizziness). 




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1980 to May 2000.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

The Board acknowledges that during the appeal period the Veteran has argued that the Agency of Jurisdiction's (AOJ) determinations in this appeal regarding the evaluation of the cervical spine disability and regarding the reduction of the left upper extremity radiculopathy were clear and unmistakable error (CUE).  However, because these determinations by the AOJ pertain to issues that are on appeal and such determinations did not become final, these matters of CUE are moot at this time.   

The Veteran has submitted statements in February 2012 and in May 2012 that, when sympathetically construed, demonstrate the Veteran's arguments that there was CUE in the June 2004 rating decision with regard to the AOJ's denial of service connection for bilateral hearing loss and for tinnitus.  The Board does not have jurisdiction over matters pertaining to CUE in the prior June 2004 rating decision.  Therefore, the Board refers these matters pertaining to CUE to the AOJ for appropriate action.  

The matter regarding service connection for bilateral carpal tunnel syndrome and myofascial pain syndrome was raised in the March 2011 Veteran statement, but has not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 rating decision, the RO granted service connection for tinnitus and assigned an effective date of February 15, 2011.  The Veteran submitted a notice of disagreement as to the assignment of this effective date in February 2012.  In a June 2015 rating decision, the RO denied entitlement to service connection for Meniere's syndrome (claimed as vertigo and dizziness).  Based on the Veteran's statements in July 2015 and August 2015, it is apparent the Veteran submitted a timely notice of disagreement against the RO's June 2015 determination.  In an April 2016 rating decision, the RO denied entitlement to service connection for plantar fasciitis.  The Veteran submitted a timely notice of disagreement against this determination in April 2016.  

However, because the RO has not yet issued a statement of the case regarding these aforementioned issues in response to the Veteran's timely notices of disagreement, the Veteran must be issued a statement of the case regarding the issues of (a) entitlement to an effective date earlier than February 15, 2011 for the grant of service connection for tinnitus; (b) entitlement to service connection for plantar fasciitis; and, (c) entitlement to service connection for Meniere's syndrome (claimed as vertigo and dizziness).  Manlicon v. West, 12 Vet. App. 238 (1999).  

Cervical Spine and Radiculopathy

The Veteran's cervical spine disability is currently assigned a 20 percent evaluation for the entire appeal period.  The Veteran contends that this evaluation does not accurately depict the severity of his disability.  The Veteran also contends that the reduction of the disability rating for left upper extremity radiculopathy associated with the cervical spine disability from 20 percent to 0 percent, effective from January 1, 2010, was not proper.  During the appeal period, the Veteran is evaluated for left upper extremity radiculopathy, rated as 20 percent disabling prior to January 1, 2010, and as 0 percent disabling from January 1, 2010.  The Board notes that the Veteran's 20 percent evaluation for left upper extremity radiculopathy had been in effect for over five years.  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  The provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work." Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In this case, however, it is unclear whether the Veteran's service-connected neurological disability demonstrated an actual improvement, given that the lay evidence indicates bilateral upper extremity neurological symptoms and the medical evidence of record shows radiculopathy, nonservice-connected carpal tunnel syndrome, and nonservice-connected myofascial pain syndrome. 

By way of history, in a January 2001 rating decision, the AOJ granted service connection or mild cervical strain with minimal disc space narrowing and assigned an initial evaluation of 10 percent.  Thereafter, the Veteran was afforded a VA examination in February 2004, in which the Veteran reported to the examiner that had an EMG and nerve conduction study perhaps five to seven years ago, and he reported current symptoms of left upper extremity radiculopathy that has been present for a long time.  The Veteran denied focal neurological deficit of the upper extremities.  The physical examination in February 2004 revealed absent reflexes on the left biceps and decreased left triceps motor strength.  Cervical spine x-rays were performed; however, no EMG or nerve conduction study was performed.  The examiner diagnosed the Veteran with left upper extremity radiculopathy associated with the cervical spine disability.  The examiner noted that the Veteran has weakness of the left triceps consistent with a nerve root impingement at the C5 level.  Based on this VA examination, in a June 2004 rating decision, the AOJ granted service connection for left upper extremity radiculopathy associated with the cervical spine disability and assigned an initial evaluation of 20 percent, effective from December 30, 2003.  

There is a January 2002 primary treating physician's progress report from SHARP Mission Park Medical Group, in which it is noted that the Veteran was seen for follow up of clinically diagnosed bilateral carpal tunnel syndrome.  It is noted that electro diagnostic studies of the median nerves at the wrists performed in that clinic yielded distal motor latencies at the upper limit of normal.  The Veteran was treated and prescribed splints.  On the date of that report, the Veteran had returned with near complete remission of symptoms.  The Veteran reported that his symptoms are limited to paresthesia at the hands while driving which occur quite rarely, and he was unable to remember the last occurrence.  The Veteran also reported that he has rare nocturnal paresthesia despite not using splints for sleep.  Objective findings included persistence of neurologically regional hypohidrosis at the thenar eminence of either palm, and tinel and phalen test were both negative bilaterally that day.  The diagnosis was "clinical resolution of carpal tunnel syndrome bilaterally," and he was noted as being discharged from care without residual disability.   

There is a May 2006 radiologist report from FAFB, Washington in the record, which shows an impression of degenerative changes, C4-5 disk space and facet articulations, with retrolisthesis at C405 and some neuroforminal encroachment.  

In conjunction with his claim on appeal for increased compensation for the cervical spine disability and associated radiculopathy, the Veteran was afforded a VA examination in August 2008.  The examiner noted that no claims file was available for review.  The Veteran reported that pain in the lower aspect of the neck with radiation to the bilateral upper extremities with some numbness and tingling to the hands at times.  Neurological examination revealed normal muscle strength and reflexes in the bilateral upper extremities, and sensory was intact.  Cervical spine x-rays showed multilevel degenerative changes of the cervical spine with minimal posterior displacement of the C4 on the C5.  The August 2008 VA examiner diagnosed the Veteran with spondylosis of the cervical spine with posterior spondylolisthesis of C4 on C5; however, the examiner did not comment on the Veteran's reported neurological symptoms in the bilateral hands. 

Then, the Veteran was afforded a VA examination in April 2009, in which the VA examiner noted the discrepancy between the Veteran's reports of neurological symptoms and the fact that no radiculopathy was found on the August 2008 VA examination.  The Veteran reported in the April 2009 VA examination that he gets pins and needles in both hands when driving, as well as in the arm and hands.  The Veteran also reported that if he has his arms up high, both sides go numb, and that he has radiating pain.  On physical examination, the Veteran's upper extremity sensory and reflex exams showed normal results.  The examiner noted the Veteran's July 2008 x-rays results (described above) and diagnosed the Veteran with spondylolysis cervical spine and disc disease, without upper extremity radiculopathy.  However, the examiner thereafter stated that the Veteran has radiculopathy.  The examiner said that a nerve conduction study has been ordered due to the Veteran's claimed radiculopathy since clinical examination is silent for such pathology, and that the EMG/ NCS will reconcile these inconsistent findings.  In the April 2009 VA addendum opinion, the EMG and NCS findings were noted, and the clinical impression was bilateral carpal tunnel syndrome and myofascial pain syndrome.  It is noted that there is no electro diagnostic evidence of peripheral sensorimotor neuropathy affecting the upper extremities, and that no upper extremity radiculopathy exists.  

Based on this April 2009 VA addendum opinion and April 2009 EMG, in a June 2009 rating decision, the AOJ proposed to decrease the Veteran's evaluation for left upper extremity radiculopathy from 20 percent to 0 percent.  The June 2009 rating decision noted that the EMG showed no upper extremity radiculopathy.  In October 2009, the AOJ reduced the evaluation from 20 to 0 percent, effective January 1, 2010, and stated that the records noted improvement in his service-connected left upper extremity radiculopathy.  However, as noted in the Veteran's March 2011 statement, when a diagnosis is changed, the rating agency should determine whether this change is a progression of the prior service-connected diagnosis of cervical radiculopathy, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  

Then, the Veteran was afforded a VA examination in April 2012, in which the Veteran's muscle strength, reflexes, and sensory exams showed normal results in the upper extremities.  The VA examiner noted that the Veteran has no symptoms of radiculopathy.  However, immediately thereafter, the VA examiner noted that the Veteran does have radiculopathy in the right upper extremity that is mild.  The examiner noted that the left upper extremity is not affected by radiculopathy.  The examiner did not describe the actual symptoms of this right upper extremity radiculopathy and did not indicate the nerve roots involved.  Therefore, this April 2012 VA examination does not provide enough detail for purposes of rating the cervical spine disability, and the Veteran should be afforded a new VA examination to determine the nature and severity of his service-connected cervical spine disability, to include with regard to any objective neurological impairment associated therewith.  38 C.F.R. § 4.2. 

Further, the above facts are pertinent to the issue of whether the reduction for left upper extremity radiculopathy is proper, and these facts raise additional medical questions that should be answered in conjunction with the new VA examination for cervical spine.  Overall, because there is evidence of radiculopathy, carpal tunnel syndrome, and myofascial pain syndrome, it is unclear whether there was actual improvement in the Veteran's service-connected neurological disability.  
First, specifically, it is unclear whether the Veteran's nonservice-connected diagnoses of carpal tunnel syndrome and myofascial pain syndrome represent progression of the prior service-connected diagnosis of cervical radiculopathy, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.  Second, if there is a diagnosis of a disability manifesting upper extremity neurological symptoms that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected upper extremity neurological disabilities.  Accordingly, it is unclear whether the Veteran's neurological symptoms, and functional impairments resulting therefrom, may be attributed to either his service-connected neurological disability or any nonservice-connected neurological disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Opinions regarding these medical questions should be obtained in conjunction with the Veteran's new VA examination regarding the cervical spine.  Also, an opinion as to whether there was actual improvement in the Veteran's service-connected neurological disability should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issues of (a) entitlement to an effective date earlier than February 15, 2011 for the grant of service connection for tinnitus; (b) entitlement to service connection for plantar fasciitis; and, (c) entitlement to service connection for Meniere's syndrome (claimed as vertigo and dizziness).

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeals, return the case to the Board.

2. Contact the Veteran and request that he provide or identify any outstanding records pertinent to his cervical spine disability and upper extremity neurological symptoms.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

3. Obtain outstanding relevant VA treatment records.  

4. Afterward, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's cervical spine disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  
After performing all necessary testing, the examiner is asked to address nature, severity, and all symptoms of the Veteran's cervical spine disability.  The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  For purposes of this opinion, address the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Provide an opinion as to each objective neurological abnormality associated with the cervical spine disability.  For each objective neurological impairment found, indicate the symptoms thereof, the nerve roots involved, and the severity of the symptoms (e.g., mild, moderate, severe).  

For purposes of this opinion, reconcile the current neurological diagnosis(es) with the neurological disability for which service-connection was granted as secondary to the cervical spine disability.   The examiner is asked to indicate whether each change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Support this opinion with a complete rationale.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected neurological disability and any neurological disability found to be a development of a new and separate condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  

After completing the above opinions, provide an opinion as to whether was actual and material improvement in the Veteran's service-connected neurological disability.  The examiner is asked to specifically address the severity of such service-connected neurological disability shown in the April 2009 VA examination and EMG, as compared with the February 2004 VA examination.  
  
(d) The examiner is also asked to interview the Veteran as to his education, training, and work history.  Assess the functional and occupational impact of the Veteran's service-connected disabilities.  

For purposes of all of the above opinions, the examiner's attention is invited to the following:

(1) The February 2004 VA examination (in which the Veteran described symptoms that were diagnosed as radiculopathy not based on EMG or NCV studies), and the June 2004 rating decision (which granted service connection for left upper extremity radiculopathy associated with the cervical spine disability). 

(2)  The Veteran's history of bilateral carpel tunnel syndrome.  See e.g., January 2002 primary treating physician's progress report from SHARP Mission Park Medical Group; April 2009 EMG.  

(3) The Veteran's symptoms described in the August 2008 and April 2009 VA examinations and the April 2009 VA addendum opinion (showing diagnoses of bilateral carpal tunnel syndrome and myofascial pain syndrome).  

(4) The April 2012 VA examination (showing right upper extremity radiculopathy associated with the cervical spine disability).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the issues on appeal, and furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


